MEMORANDUM **
George L. Mothershed appeals pro se from the district court’s order denying his motions for reconsideration of its judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Smith v. Pacific Props. and Dev. Corp., 358 F.3d 1097, 1100 (9th Cir.2004), and we affirm.
The district court did not err in denying Mothershed’s motions, because Mothershed contended only that he disagrees with the district court’s interpretation of the law, and failed to show an intervening change in the controlling law or newly discovered evidence. See 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.1999) (“a motion for reconsideration should not be granted ... unless the district court is presented with newly discovered evidence, committed clear error, or if there is an intervening change in the con-, trolling law.”).
Mothershed’s remaining contentions are also unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.